Citation Nr: 1524010	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse, and Mr. K.R.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard for more than 20 years, including a period of verified active duty from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for the claimed disability.

In October 2014, the Veteran testified at a Central Office hearing before a Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

The Veteran has a current diagnosis of obstructive sleep apnea, and the evidence is in relative equipoise on the question of whether the sleep apnea is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for sleep apnea, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he developed sleep apnea when he was deployed to Afghanistan from 2008 to 2009.  See the November 2013 VA Form 9.  

In November 2009, the Veteran reported symptoms of sleep apnea, including snoring, during an appointment with a VA social worker.  In December 2009, the Veteran had a VA pulmonary sleep clinic consultation, in which he reported symptoms of snoring, witnessed apnea, frequent awakenings, unrefreshing sleep, restless sleep, and excessive daytime sleepiness.  The consulting physician opined that the Veteran's symptoms were consistent with obstructive sleep apnea.  In January 2010, after a full-night sleep study at VA, the Veteran was diagnosed with severe obstructive sleep apnea with severe sleep fragmentation and hypoxemia.  Thus, the current disability requirement for service connection for sleep apnea is satisfied.  

The evidence is in relative equipoise on the issue of whether the sleep apnea is etiologically related to active service.  The Veteran's private physician, Dr. R.M., submitted a statement in January 2012 indicating that he has treated the Veteran since 2002, and that prior to the Veteran's deployment in January 2008, he never exhibited signs or symptoms of obstructive sleep apnea.  Dr. R.M. further stated that since the Veteran's return from deployment in January 2009, it had been concluded that the Veteran had developed obstructive sleep apnea and he has been successfully treated since approximately August 2010 with a CPAP machine.

In support of his claim, the Veteran submitted a lay statement in October 2014 from Mr. M.C., who served with the Veteran in various military assignments from 1997 to 2006.  M.C. stated that he lived in close quarters with the Veteran, and prior to the Veteran's deployment, he did not witness any snoring or unusual sleep patterns.  In August 2008, however, the Veteran was home on leave from Afghanistan, and M.C. noticed when he spent a few days with the Veteran that he would take frequent naps during the day, snored loudly at night, and appeared to wake up frequently at night.  Moreover, in January 2009, M.C. spent some weekends with the Veteran, where he noticed the same sleeping symptoms but they appeared to have worsened.  M.C. stated also that he has been diagnosed with sleep apnea himself and uses CPAP therapy, so he suggested the Veteran have a sleep study done.

The Veteran also testified at a Central Office hearing before a Veteran's Law Judge in October 2014.  The Veteran testified that prior to his deployment in January 2008, he did not have any sleep apnea.  He stated that in Afghanistan, he began having symptoms including feeling tired during the daytime, nausea, headaches, and waking up and being out of breath.  He also stated that during a two-week mid-tour leave, his wife told him that he stopped breathing at night and she would stay awake watching him at night to make sure nothing else happened.

The Veteran's wife also testified in the October 2014 hearing, stating that before his deployment to Afghanistan, the Veteran slept peacefully and she did not notice any problems in his sleep patterns.  In August 2008, however, when the Veteran came home for two weeks in the middle of his deployment, he woke her up at night due to the sound of his snoring.  She stated that his snoring would be followed by 10 to 20 seconds of silence, and that she would wake him up several times each night.  She also stated that the Veteran's other symptoms including being unexplainably tired during the day, napping during the day, complaining of headaches, and weight gain.

Finally, Mr. K.R., who was in the Veteran's Army National Guard unit and was deployed to Afghanistan with the Veteran, also testified at the October 2014 hearing.  He stated that he has known the Veteran for more than 20 years, and that prior to Afghanistan he never observed the Veteran to complain of headaches, and when they shared rooms he did not observe that the Veteran snored.  K.R. stated that in Afghanistan, he did not observe the Veteran having any sleeping problems for the first 20 to 30 nights.  After that, however, he noticed that the Veteran was going to bed later at night, getting more tired during the day, and snoring at night.  K.R. further stated that on a plane ride home he observed that the Veteran was sleeping and snoring progressively louder, and would then stop and wake up, then go back to sleep.

The Board finds all of the lay statements to be competent and credible.  The Veteran's statements and the statements of the Veteran's wife and fellow soldiers are credible because they have been consistent and are consistent with the Veteran's medical diagnosis.  The Veteran is competent to describe observable symptoms of daytime tiredness, headaches, waking frequently at night.  The Veteran's wife, M.C., and K.R. are also competent to describe observable symptoms snoring, several seconds of silence followed by waking up, and taking naps during the day.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical knowledge is not required to competently observe these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board notes that the opinion by Dr. R.M. is of limited probative value because Dr. R.M. did not diagnose the Veteran with sleep apnea and he did not specifically opine that the sleep apnea is etiologically related to the Veteran's service.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Veteran and 3 lay witnesses have competently and credibly testified that the sleep apnea started during the Veteran's active service in 2008, and Dr. R.M. indicated that prior to the Veteran's deployment in January 2008, he never exhibited signs or symptoms of obstructive sleep apnea.  The Board also finds it significant that the Veteran reported to VA that he had symptoms of sleep apnea in November 2009, less than one year after his separation from active service.

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds the onset of the sleep apnea was during service and service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


